In an action to recover legal fees, the plaintiff appeals from an order of the Supreme Court, Nassau County (Roberto, J.), dated November 4, 1986, which granted the defendant’s motion to vacate its default in answering.
Ordered that the order is affirmed, with costs.
The vacatur of the default of the defendant was proper. In the first instance, it is noted that the law favors resolution of cases on the merits (see, Charmer Indus. v 71 Grand Liq. Corp., 128 AD2d 825; J. W. Mays, Inc. v Adsco Distribs., 79 AD2d 673; Raab Corp. v Goodman Chem. N. Y. Corp., 40 AD2d 673).
It is clear that the defendant never received a copy of the summons and complaint served on the office of the Secretary of State pursuant to Business Corporation Law § 306 (see, Charmer Indus. v 71 Grand Liq. Corp., supra). Moreover, the defendant has established a meritorious defense. Under the *695circumstances it was not an abuse of discretion to vacate the default and permit the defendant to serve an answer to the complaint. Lawrence, J. P., Rubin, Eiber and Harwood, JJ., concur.